DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-20 have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ali Uyanik on 07/23/2021.
Claim 16 has been amended as follows:
16. (Currently Amended) The method according to Claim 13, further comprising initializing the value Q to the greatest pre-computed value.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 05/17/2021, have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7 and 13 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 2-6, 8-12 and 14-20 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Chen teaches: A cryptographic system performs an Elliptic Curve (EC) point multiplication. In step 401, the constant k and the point G are given. In step 403, arithmetic multiplication is used to calculate h=3k. Variables are initialized, such as e=k, R=G. In step 405, a loop is initialized for i=r-1 down to 1, where r is the total bits of h. The point R is doubled by EC addition, e.g. R=2R. In step 407, it is determined whether an ith bit of the variables h and e satisfy the conditions hi=1 and ei=0. Yes to step 409, point addition is performed to calculate R=R+G. Otherwise, step 411 is processed, determining whether an ith bit of the variables h and e satisfy the conditions hi=0 and ei=1. If so, EC subtraction is performed to calculate R=R-G in step 413. Thereafter in step 415, the index i is checked whether equivalent to 1. If not, the index i is decreased in step 417, and the process returns to step 405. Otherwise, the loop is deemed finished, and the result R=kG is output in step 419.
However, Chen does not teach: “receiving an elliptic point P/2” and “compute a product kP”, i.e., Chen teaches receiving an elliptic point G, a scalar k and computing a result kG using the point G but fails to teach receiving an elliptic point G/2, a scalar k and computing a result kG using the point G/2.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438